Citation Nr: 1610452	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a gastrointestinal disorder, to include constipation and reflux.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from August 1972 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In an October 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the October 2014 remand, the Board instructed the AOJ to provide the Veteran with a VA examination in connection with his service connection claim for a gastrointestinal disorder.  The Board specifically directed the examiner to provide an opinion with respect to each gastrointestinal disorder present during the period of the claim.  During an April 2015 VA examination that was obtained in response to the remand, the examiner's opinion addressed chronic constipation.  However, a February 2012 VA active problem list included diverticulosis.  In addition, the previous October 2011 VA examination documented diagnoses of reflux as well as gastritis in service and mild duodenal irritation on upper GI study in service.  The Board also notes that the October 2011 VA examination report is unclear as to whether the Veteran has a current diagnosis for gastritis.  As the April 2015 examiner did not address these findings, the Board finds that an additional VA examination and medical opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The October 2014 remand also stated that the Veteran should be afforded a VA examination to determine the etiology of all headache disorders present during the period of the claim.  The AOJ provided the Veteran with such an examination in April 2015.  The examiner diagnosed headaches, and opined that the Veteran's headaches were less likely as not caused by or the result of active duty service.  In the rationale, the examiner stated that the Veteran had too few incidences of headaches during service and there was no medical documentation of continuous headache trouble since the Veteran's discharge from service.  The examiner additionally stated that the current literature did not support that any environmental exposure in Southeast (SE) Asia causes or aggravates migraine headaches.  However, the Board notes that the Veteran denied that he served in Vietnam, and the record does not reflect that he had service in any other part of Southeast Asia.  The record does show that he had active service in Southwest Asia during the Persian Gulf War.  As such, it is unclear whether the examiner considered the environmental exposures from the appropriate region in forming a conclusion.  The Board therefore finds that another VA medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his headache and gastrointestinal disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Fargo VA Healthcare System dated since April 2012.

2.  After completing the preceding development, the case should be returned to the April 2015 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any headache disorders that may be present.  If an additional examination is deemed necessary by the VA examiner, such an examination should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify the diagnosis for any headache disorder present at any time during the appeal period.

For each headache disorder, the examiner should opine as whether it is at least as likely as not that the disorder manifested in service or is otherwise related to his military service, to include exposure to environmental hazards during the Gulf War.

In providing an opinion, the examiner should consider the following:  (1) the September 1974 service treatment record noting the Veteran's complaints of two visual disturbances within the past week involving a left peripheral blur with a severe headache; (2) the December 1975 service treatment record's statement that the Veteran experienced tension-type headaches; (3) the Veteran's report from the October 2011 VA examination that his headaches occurred on a weekly basis after his 1988 motor vehicle accident; (4) the July 2011 letter in which Dr. S. stated that the Veteran has suffered from headaches since he was in the military; (5) the diagnosis from the October 2011 VA examination of tension/stress type headaches which are better with resolved stress after the Veteran quit his job; and (6) the diagnosis from the October 2011 VA examination of migraine headaches with only vision changes.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any gastrointestinal disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current gastrointestinal disorders.  

For each diagnosed gastrointestinal disorder that has been present at any time during the appeal period, the examiner should opine as whether it is at least as likely as not that the disorder manifested in service or is otherwise related to his military service.

As the Veteran is a Persian Gulf War Veteran, the examiner should also state whether there are any objective indications of chronic disability due to an undiagnosed illness, and if the Veteran has a functional gastrointestinal disorder (i.e., a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease).  See 38 C.F.R. § 3.317.  

In providing an opinion, the examiner should consider the following:  (1) the April 2011 Innovis Health colonoscopy report that noted a diagnosis of diverticulosis of the colon; (2) the February 2012 VA active problem list that included diverticulosis; (3) the October 2011 VA examination report that noted in the diagnosis section "gastritis in service and mild duodenal irritation on upper GI study in service;" (4) the October 2011 VA examination report's diagnosis of reflux; (5) the April 2015 VA examination report's diagnosis of constipation; (6) the July 2011 letter in which Dr. S. stated that the Veteran has had some irritable bowel syndrome since his time in the military and continues to have problems, particularly with intermittent constipation; and (7) the June 2011 VA treatment record's statement that the Veteran's occasional issues with constipation may or may not be related to his incarceration.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


